 116DECISIONSOF NATIONALLABOR RELATIONS BOARDSan Diego Blood Bank and Building Material andDump Truck Drivers Local No. 36 of the Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Case 21-RC-13962July 14, 1975DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING, JENKINS, AND PENELLOUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Orville S.Johnson. Following the hearing and pursuant to Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations,Series 8,as amended, thiscasewas transferredto the Board for decision.Thereafter, a brief was filed by the Employer.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings madeat the hearing and finds that they are freefrom prejudicial error. The rulings are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1.The San Diego BloodBank is anindependentnonprofit corporationwhich provides blood-pro-cessing servicestomeet the requirements for thetreatmentof patients of 29 hospitals in San DiegoCounty, California.Approximately 80 percent ofthese servicesare provided to five nonprofit hospi-tals. It recruitsblood donors, draws, processes, andprepares blood in a variety of blood components,stores theblood in its own facility, and distributes itto hospitals. It delivers blood to the hospitals on a24-hour basis and directly charges the patients a $13processingfee and a $25 replacement fee for eachunit of blood. The latter fee is canceled if the patientprovides a unit of blood to replace the unit used. TheEmployer also exchanges units of processed bloodwith the U.S. Navy Hospital in San Diego and par-ticipates in the National Clearing House operated bytheAmerican Association of Blood Banks whichsends andreceivesblood or blood credits throughoutthe country.During the 12-month period preceding the hearing,the Employer had gross revenuesin excessof $1 mil-lion and purchased and received in California goodsvalued in excessof $50,000 from firms which pur-chased them directly from outside the State of Cali-fornia.Through its participation in the NationalClearing House operated by the American Associa-tion of Blood Banks the Employer had gross receiptsvarying between approximately $1,000 and $5,000per month.The Employer contends that the Board should notassert jurisdiction because (1) its operations are localin nature and have no substantial impact on com-merce, (2) the Board's policy is not to assert jurisdic-tion over community blood banks, and (3) the recenthealth care amendments (P.L. 93-360), which re-moved the Act's exemption for nonprofit health carefacilities,make no mention of blood banks. The Em-ployer further contends that if the Board does assertjurisdiction, it should rule that the Employer is ahealth care institution within the meaning of Section2(14) of the Act.The Employer's operations and impact on com-merce are sufficient to warrant the Board's assertionof jurisdiction. Its annual gross revenue of more than$1million exceeds dollar-volume standards set bythe Board for the assertion of jurisdiction. The pur-chase of goods valued in excess of $50,000 whichoriginate outside the State of California satisfies im-pact on commerce requirements. The appropriate-ness of the assertion of jurisdiction with respect tocommunity, nonprofit blood banks was decided inAmerican National Red Cross, District of ColumbiaChapter,211 NLRB 587 (1974). The determination toassert jurisdiction in that case is controlling here.Even if the Employer here were found to resemblethe blood bank inInter-County Blood Banks, Inc.,165NLRB 252 (1967), more than the District of Colum-bia Chapter of American National Red Cross, thiswould not affect the Board's assertion of jurisdiction.In that case jurisdiction was refused because theBoard found the employer's operations to be inti-mately related with the operations of the nonprofithospitals to which it supplied blood. Inasmuch as thenonprofit hospitals were then exempt by statute, itwas felt that jurisdiction should not be asserted overtheir intimately related blood banks. Since, however,the exemption for nonprofit hospitals was removedby the 1974 health care amendements (P.L. 93-360),Inter-County Blood Banks, supra,no longer providesauthority for not asserting jurisdiction over nonprofitblood banks. In view therefore of its substantial in-volvement in operations affecting commerce, we findthat the Employer is engaged in commerce within themeaning of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction in this pro-ceeding.We also find that the Employer is not a health careinstitutionwithin the meaning of the 1974 amend-ments.The legislative history makes it clear that the219 NLRB No. 13 SAN DIEGO BLOOD BANK117special provisions of the Act applicable to health careinstitutions relate to "patient care situations"and not"purely administrative health connectedfacilities."See 120 Cong. Rec. H4594 (daily ed., May 30, 1974);120 Cong. Rec. S73 10 (daily ed., May 7, 1974). Sincesupplying blood to hospitals obviouslydoes not in-volve patient care, blood banks are not health careinstitutions within the meaning of the amendments.2.The labor organization involved claims to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.Petitioner seeks representation of employees intheEmployer's distribution department. This in-cludes desk operators, drivers, combination desk op-erator-drivers,regular part-time drivers,maintenancemen, and a hospital file clerk. Employer would ex-clude from the unit the desk operators and combina-tion desk operator-drivers as supervisors, and thehospital file clerk as an office clerical employee. Peti-tioner would exclude from the unit one of the part-time drivers because he is the son of the assistantadministrator of the Employer.There are three desk operators and two or threecombinationdeskoperator-drivers.Theseareclaimed to be supervisors because they assign workand allegedly exercise other supervisory functionswith respect to two full-time drivers and two or threepart-time drivers. The desk operators work on threedifferent shifts, 5 days a week, directing the driverswith respect to the delivery to and pickup of bloodfrom the various hospitals in San Diego serviced bythe blood bank. The combination desk operator-driv-ers serve as drivers in the evening and perform thefunctions of desk operators on weekends.Respondent's claim that the desk operators are su-pervisors because they oversee the work of the driv-ers would result in five supervisors, in addition to thedistribution supervisor in charge of the distributiondepartment, for approximately five employees. It isclear, as shall be shown, that the so-called superviso-ry functions of all employees while serving as deskoperators are extremely limited. As to some, howev-er, they are nonexistent.Since no drivers are em-ployed on the night shift and deliveries are effectedby the use of taxicabs, the desk operators and combi-nation desk operator-drivers who are employed onthe night shift obviously perform no supervisoryfunctions whatever with respect to drivers.It is also apparent from the limited scope of theirsupervisory responsibility,as wellas the testimonyabout the supervision actually exercised, that theclaimed supervisory functions performed by the re-maining desk operators and combination desk opera-tor-drivers do not render them "supervisors" withinthe meaning of the Act. The assistant administratorof the blood bank testified that their responsibilityfor the assignment of duties to drivers was exercised"routinely." He described desk operators as being incharge for an 8-hour period during which "They is-sue the orders to the drivers as to where they are togo, what they are delivering, what they are to deliver,what they are to pick up and return to the bloodbank" and that "They are responsible for the properconduct of duty on the part of the driver." He furthertestified that "They are responsible for the manage-ment of the inventory of blood that is within theblood bank itself and also that which is within thehands of the hospital." But there was no evidencethat this amounted to anything more than theirchecking the blood inventory in three refrigeratorsand comparing the tally with the main inventory re-cords.In connection with these responsibilities, the assis-tant administrator testified in general and conclu-sionary terms that the desk operators exercised theentire spectrum of supervisory functions. However,when pressed for specific examples to illustrate thenature of the supervision, his testimony fell far shortof demonstrating the performance of a supervisoryrole involving the use of independent judgment oractivities of more than a routine nature. He testifiedthat the desk operators occasionally adjust the work-ing hours of drivers by an hour or so to allow for amedical appointment or the like, but that their basicschedule is established by the distribution supervisor,and that they call in a replacement when a driverfails to report.The only other illustrations of the exercise of su-pervisory functions recalled by the assistant adminis-trator were administering verbal reprimands to driv-ers for failing to follow the scheduled order ofdeliveries and pickups, reporting to the distributionsupervisor a driver's failure to clean up the refrigerat-ed box for blood within his vehicle, recommendingthe termination of a driver who was later terminatedby the distribution supervisor for habitually report-ing late and not responding promptly to directions,and the recommendation of merit increases. Howev-er, there is no evidence that such supervisory func-tions are performed other than on an occasional ba-sis.It is clear that the testimony of the assistant ad-ministrator does not provide evidence that the deskoperators' "supervision" involves the use of indepen-dent judgment or that their functions is other than ofa merely routine nature. The immediate supervisor ofthe desk operators is the distribution supervisor who 118DECISIONSOF NATIONAL LABOR RELATIONS BOARDperforms the basic supervisory role for the distribu-tion department and exercises all supervisory func-tions involving the use of independent judgment. Thedistribution supervisor is in turn responsible to theassistant administrator officer who reports to themedical director in his capacity as chief administra-tive officer.In this management hierarchy the deskoperators obviously perform nothing more than "su-pervisory" functions of a routine nature not requiringthe exercise of independent judgment.We concludetherefore that they are not supervisors within themeaning ofthe Act andare appropriately a part ofthe unit sought by Petitioner.SeeUTD Corporation(Union-CardDivision),165 NLRB 346 (1967);CoreyBrothers,Inc.,162 NLRB1253 (1967);Welsh FarmsIce Cream,Inc.,161NLRB748 (1966).The hospital file clerk's principal responsibility isthe filing involved in the maintenance of the bloodbank inventory records which keep track of bloodtransferred out to the hospitals and transferred back.She works in the same area as the desk operators anddrivers when they are in the blood bank and underthe supervision of the same distribution supervisor.The hospital file clerk also fills in when the desk op-erator is temporarily absent.The drivers from time totime perform the duties of the hospital file clerk atnight,since the hospital file clerk works only duringthe day. The hospital file clerk is paid on a salariedbasis and receives overtime compensation for hoursworked in addition to regular hours in the same man-ner as all other full-time employees in the distribu-tion department. The foregoing factors make it ap-propriate to include the hospital file clerk in the unit.Petitioner seeks to exclude from the unit a part-time driver because he is the son of the assistant ad-ministrator. Since the Employer is a nonprofit orga-nization, and there is no evidence that the son enjoysspecial status which allies him with management, wedo not believe that his being the son of the assistantadministrator is sufficient to serve to disqualify himfrom inclusion in the unit.Accordingly, we find that the following employeesconstitute a unit appropriate for the purpose of col-lective bargaining within the meaning of Section 9(b)of the Act:All desk operators, desk operator-drivers, driv-ers, regular part-time drivers, hospital file clerk,and maintenance employees, excluding supervi-sors, office clerical employees, technical employ-ees, professional employees, and guards as de-fined in the Act, as amended.[Direction of Election andExcelsiorfootnote omit-ted from publication.]